          Case 2:19-cv-04788-JAT Document 58 Filed 09/17/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Lisa Berneking,                                    No. CV-19-04788-PHX-JAT
10                   Plaintiff,                          ORDER
11    v.
12    Massachusetts     Mutual      Life   Insurance
      Company,
13
                     Defendant.
14
15
16           Before the Court are Defendant Massachusetts Mutual Life Insurance Company’s

17   Motion to Compel Plaintiff to Produce Medical Records (Doc. 55) and Motion to Compel
18   Plaintiff to Produce Tax Returns (Doc. 56). Plaintiff Lisa Berneking did not file a response

19   to either motion, and the Court now rules.

20   I.      BACKGROUND
21           In this case, Plaintiff alleges that Defendant breached the parties’ disability income
22   insurance policy (the “Policy”) and its duty of good faith and fair dealing by denying

23   benefits under the Policy after she developed a medical condition that rendered her

24   disabled. (Doc. 1-3 at 4–8). Defendant now moves to compel the production of information

25   under Federal Rule of Civil Procedure (“Rule”) 37(a) that it argues is relevant, non-

26   privileged, and proportional to the needs of the case as required by Rule 26(b). (Docs. 55,
27   56). First, Defendant seeks production of medical records from Dr. Barrie Zeller, who
28   Defendant believes diagnosed the condition Plaintiff alleges qualifies her for benefits under
         Case 2:19-cv-04788-JAT Document 58 Filed 09/17/20 Page 2 of 3



 1   the Policy. (Doc. 55 at 2). Second, Defendant seeks production of Plaintiff’s 2016–19 tax
 2   returns.1 (Doc. 56 at 1). The Court addresses each in turn.
 3   II.      DISCUSSION
 4            A.     Medical Records
 5            To obtain coverage under the Policy, Plaintiff completed an application which
 6   asked, among other questions, whether Plaintiff had worked continuously during past 90
 7   days without limitation due to a medical condition. (Docs. 1-3 at 5; 15 at 2). Plaintiff
 8   acknowledges that she had taken personal time off work within that period but alleges that
 9   she truthfully answered in the affirmative because her “opinion was that she was merely
10   tired during that time, rather than injured or sick . . . .” (Doc. 1-3 at 5). The medical records
11   (particularly the timing of Dr. Zeller’s diagnosis) are relevant to Plaintiff’s knowledge of
12   her condition, whether she answered the application question truthfully, and, consequently,
13   whether Defendant was justified in denying benefits under the Policy. Further, although
14   Arizona law recognizes a physician-patient privilege, see A.R.S. § 12-2235, when a party
15   “places a particular medical condition at issue by means of a claim or affirmative defense,
16   . . . then the privilege will be deemed waived with respect to that particular medical
17   condition.” Bain v. Superior Court In & For Maricopa Cnty., 714 P.2d 824, 827 (Ariz.
18   1986).
19            Because the information Defendant seeks is relevant to the medical condition at the
20   center of Plaintiff’s claim, the Court grants the motion to compel Plaintiff to produce her
21   medical records from Dr. Zeller.
22            B.     Tax Returns
23            The Policy defines a total disability as “[t]he occurrence of a condition caused by a
24   Sickness or Injury, in which the Insured cannot perform the main duties of his/her
25   Occupation and the Insured is not working at any occupation . . . .” (Doc. 56-1 at 11).
26   Plaintiff alleges that she became “disabled from working” in November 2017. (Doc. 1-3 at
27   1
       Defendant’s original request for production requested only Plaintiff’s 2016, 2017, and
     2018 tax returns. (Doc. 56-2 at 2). However, Defendant’s motion also requests production
28   of Plaintiff’s 2019 tax returns, “which Plaintiff [has] presumably filed” since the original
     request for production. (Doc. 56 at 2).

                                                   -2-
       Case 2:19-cv-04788-JAT Document 58 Filed 09/17/20 Page 3 of 3



 1   5). Plaintiff’s tax returns are relevant as they may provide information regarding whether
 2   Plaintiff has worked since making her disability claim and, if so, how her income compares
 3   to her pre-claim income, which would affect whether she is “disabled” under the Policy.
 4          Accordingly, the Court grants Defendant’s motion to compel Plaintiff to produce
 5   her tax returns.
 6   III.   CONCLUSION
 7          For the foregoing reasons,
 8          IT IS ORDERED that Defendant’s Motion to Compel Plaintiff to Produce Medical
 9   Records (Doc. 55) and Motion to Compel Plaintiff to Produce Tax Returns (Doc. 56) are
10   GRANTED. Plaintiff shall produce a true and complete copy of her medical records from
11   Dr. Zeller and her 2016–19 tax returns within seven (7) days of this Order.
12          Dated this 17th day of September, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
